2021 WI 22

                  SUPREME COURT             OF     WISCONSIN
CASE NO.:               2019AP2033


COMPLETE TITLE:         In the matter of the mental commitment of
                        E. R. R.:

                        Portage County,
                                  Petitioner-Respondent,
                             v.
                        E. R. R.,
                                  Respondent-Appellant-Petitioner.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 392 Wis. 2d 909,945 N.W.2d 375
                                      (2020 – unpublished)

OPINION FILED:          March 9, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          December 10, 2020

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Portage
   JUDGE:               Thomas B. Eagon

JUSTICES:
PER CURIAM. The court of the appeals’ decision is affirmed by an
equally divided court.
NOT PARTICIPATING:
ANN WALSH BRADLEY, J., withdrew from participation

ATTORNEYS:
       For the respondent-appellant-petitioner, there were briefs
filed by Colleen Marion, assistant state public defender. There
was an oral argument by Colleen Marion.


       For the petitioner-respondent, there was a brief filed by
Brianna      L.      Sweeney,   interim   deputy   corporation   counsel,   and
Tiffany R. Wunderlin, corporation counsel. There was an oral
argument by Brianna L. Sweeney.
    An amicus curiae brief was filed on behalf of Disability
Rights   Wisconsin   by   Guy   R.   Temple,   Claudia   T.   Brokish   and
Reinhart Boerner Van Duren, S.C., Milwaukee.




                                     2
                                                                      2021 WI 22


                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.    2019AP2033
(L.C. No.   2018ME88)

STATE OF WISCONSIN                         :             IN SUPREME COURT

In the matter of the mental commitment of
E. R. R.:


                                                                   FILED
Portage County,
                                                               MAR 9, 2021
            Petitioner-Respondent,
                                                                 Sheila T. Reiff
      v.                                                      Clerk of Supreme Court


E. R. R.,

            Respondent-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.              Affirmed.



      ¶1    PER    CURIAM.   The   court   of      appeals'       decision        is

affirmed by an equally divided court.

      ¶2    ANN WALSH BRADLEY, J., withdrew from participation.
    No.   2019AP2033




1